Title: To George Washington from Colonel Daniel Brodhead, 3 May 1779
From: Brodhead, Daniel
To: Washington, George



Dear General
Fort Pitt [Pa.] May 3rd 1779

Civil Law in this part of the Country is very feeble and by the confession of the Magistrates cannot answer the end of restraining the Inhabitants from committing the most flagrant abuses on the troops by selling them Liquor at the most exorbitant prices for Money or public Stores causing Drunkeness & other lewdness to prevail, which inervates the Men and causes them to be guilty of many unwarrantable Acts for which they alone can be punished whilst those who are the greatest aggressors pass with impunity to the great injury of the Service. Many other Arguments might be advanced, why in case of extream urgency Martial Law ought to be established in this District during the Campaign.
One of the privates of the 13th V. Regt has maliciously killed one of the best young Men of the Delaware Nation and I fear the Consequences will be bad to the innocant Inhabitants. I have the fellow confined but cannot try him for want of a Field Officer and if I could it might perhaps not be so proper as to deliver him over to the Civil Law where he may linger in Goal many Months and in the present temper of the Inhabitants, I predict, he will with the most pointed Evidence against him escape Punishment. Several parties have been assembled to Murder the Delaware Chiefs now on their way to Philadelphia. Should they effect their Malicious purpose there will be an end to negotiation and a general war with the Savages will be the enivitable consequence of their Barbarity.
Great Numbers of the Inhabitants are daily moving down the Ohio to Kantucke & the Falls which greatly weakens the Frontier. But as they have passes from the civil Magistrates I do not conceive any right in me to prevent them going to settle where they please. The great emigration of the Inhabitants prevents the Quarter Master & Commissary from hiring Men on any terms And it would require at least half the Soldiers in this Department to enable them to do their Duty. The Quarter master has a number of Men employed under the direction of a Master workman in getting Timber for the Boats and upwards of twenty Men are employed in making large Canoes.
I have never been informed how far this district or Department extends and it is necessary for me, to know it, to prevent improper interference.
Inclosed are three Copies of Letters received from Major Vernon Colo. Lochery & Captn Morehead Many of the Inhabitants are fled but some begin to retaliate and have lately taken several Scalps.
I have this Moment learnt from good authority that the Inhabitants of Monongahela County by the direction of the Lieutt, in contempt of orders, have forcibly seized the public Provisions although the Troops here have been without fleshmeat for ten Days past.
Two Spies are gone into the Seneca Country several Days ago, one of them is a whiteman who speaks their Language very well and the other is a Delaware Indian I shall send another couple as soon as possible.
A considerable quantity of Boat stuff is ready and I hear seventy odd Boat Builders from below will be here in a few Days.
I have heard nothing of Colo. Rawlins although I wrote to hasten his March Neither do I hear of any resources worth mentioning and begin to fear we cannot set out So early as I could wish—The waters continue too low to bring down Flour in Boats.

The recruiting Officers seem discouraged I fear they will get no Men since common Labourers receive from six to eight Dollars a Day in this neighbourhood. Fort Laurens will be evacuated the 25th instant and I expect all the Stores will be brought off.
I shall be happy if we can move by the first of June My Men have worn out their Shoes & their feet in scouting after the Indians but with little success hitherto. I have heard where the Mingoes & Muncy’s have their grand rendevouz about fifteen Miles above Kittanning and hope to give a good account of them a few Days hence. I shall immediately send another Express to Colo. Rawlins to hasten his March. I have the Honor to be with every Sentiment of the Most perfect regard & Esteem Your Excellencies most obedt & Humble Servt

        Daniel BrodheadCommandg W.D.

